Citation Nr: 0526473	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  01-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted from July 24, 2000, for the 
residuals of a left foot fracture?

2.  Entitlement to service connection, to include on a 
secondary basis, for residuals a total right knee 
replacement.

3.  Entitlement to service connection, to include on a 
secondary basis, for residuals a total left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1953 
to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2001 and January 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  The Board remanded 
this case in January 2003 for further development. 

On appeal the veteran has raised the issue of entitlement to 
a total rating based on individual unemployability.  As this 
issue is not currently developed or certified for appellate 
review, it is referred to the RO for appropriate action.

The issues of entitlement to service connection for residuals 
of right and left total knee replacements are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

For the period from July 24, 2000, residuals of a left foot 
fracture have not been manifested by more than moderate foot 
impairment or moderate functional loss due to pain or 
weakness.


CONCLUSION OF LAW

For the period from July 24, 2000, the criteria for a rating 
in excess of 10 percent for residuals of a left foot fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.41, 4.42, 4.45, 4.71a, Diagnostic Codes 
5283, 5284 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The April 2001 rating decision granting 
service connection for the left foot disorder provided the 
veteran with notice of the relevant criteria for establishing 
a higher initial rating, as did the October 2001 statement of 
the case.  Written notice provided in February 2003 fulfilled 
VA's duty to inform him to submit all pertinent evidence in 
his possession.  The RO also advised him to provide 
sufficient information for VA to obtain any outstanding 
treatment records.  A May 2005 supplemental statement of the 
case provided the veteran with the text of 38 C.F.R. § 3.159, 
the regulation implementing the VCAA, which essentially 
advised him of what evidence VA would obtain on his behalf 
and of what evidence he was responsible for submitting.  As 
the veteran has denied receiving any treatment for his left 
foot disorder since the 1970s, and as he has not authorized 
VA to obtain any records for him, the April 2001 rating 
decision, the October 2001 statement of the case, the 
February 2003 correspondence, and the May 2005 supplemental 
statement of the case collectively provided him with the 
notice to which he is entitled under 38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the April 2001 rating decision.  As explained above, 
however, he was advised of the information and evidence 
necessary to substantiate his claim in the April 2001 rating 
decision and the October 2001 statement of the case, he was 
notified of the need to submit any relevant evidence in his 
possession in the February 2003 correspondence, and of the 
respective responsibilities of he and VA in obtaining 
evidence in connection with the claim in the May 2005 
supplemental statement of the case.  At this stage of the 
appeal, the Board finds that no further notice is needed to 
comply with the VCAA, and that the failure to provide the 
veteran with full VCAA notice prior to the April 2001 
adjudication did not affect the essential fairness of the 
adjudication.  The prior adjudication was not prejudicial to 
the appellant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
veteran has neither alleged nor shown prejudice from any 
error in the timing or content of the VCAA notices.  Given 
the specificity of the VCAA notices, as well as the time 
afforded the appellant following the notices to respond, the 
Board finds that any error in the timing of the notices is 
harmless.

In addition, the record shows that the veteran attended VA 
fee basis examinations in connection with his claim in 
December 2000 and March 2005.  VA has also afforded him 
several opportunities to identify relevant sources of 
treatment for his left foot disorder, and to authorize VA to 
obtain any outstanding records.  He has not provided 
sufficient identifying information as to any outstanding 
records, or authorized VA to obtain any records on his 
behalf.  In light of this, the Board finds that VA's duty to 
assist him in obtaining any records in association with his 
claim has been fulfilled.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the residuals of a left foot fracture, and the Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

Factual background

The veteran's active service ended in October 1957.  Service 
connection for residuals of a left foot fracture was granted 
in April 2001, and the RO assigned a 10 percent rating 
effective July 24, 2000.  The 10 percent evaluation has 
remained in effect since.  Service medical records show that 
he fractured his tarsal navicular bone in the left foot after 
falling in May 1956; no artery or nerve involvement was 
identified.  A short leg splint was applied, and the leg was 
later re-casted.

The report of a September 2000 cardiology consultation 
indicates that the veteran's left tarsal navicular fracture 
was well healed.

The veteran attended a VA fee basis examination in December 
2000.  He reported re-experiencing left foot ambulation and 
weight bearing problems in the mid 1970s, prompting foot 
surgery.  He indicated that he had experienced left foot 
problems since the surgery, with daily foot pain radiating 
into his ankle.  He described the pain as occurring with 
weight-bearing activities, and additionally reported 
experiencing left foot weakness and stiffness.  He denied any 
left foot swelling or locking, or abnormal foot motion.  He 
denied experiencing flare-ups, but explained that several 
hours of weight-bearing could aggravate his symptoms, and 
that during such periods of aggravation, he was unable to 
socialize or leave his home.  The veteran indicated that his 
left foot disorder prevented him from climbing ladders, 
pushing a lawn mower, and gardening.  He also indicated that 
the foot disorder prevented him from carrying or lifting 
heavy items, and explained that he could not walk for long 
distances, and that he did not shop or vacuum.  The veteran 
indicated that he could shower, cook and dress himself.  He 
reported that he had been unemployed since 1984 because of 
left foot pain.  He also reported that he had been told his 
foot pain was secondary to arthritis.

Physical examination showed that he walked with a slight limp 
due to left foot pain.  He was unable to heel-toe walk due to 
subjective pain in the foot.  His foot showed no signs of 
abnormal weight-bearing.  He did not use any assistive 
devices.  He demonstrated limitation in his ability to stand 
or walk because of left foot pain.  There was tenderness over 
the medial aspect of the left foot.  Range of left ankle 
motion was normal, with subjective complaints of pain and 
demonstrated instability and weakness, as indicated by the 
way he gingerly placed his foot flat on the floor.  The 
examiner noted that pain constituted the "major functional 
impact" in the left foot.  The examiner concluded that the 
veteran objectively demonstrated tenderness and increased 
pain with passive motion, and subjectively reported an 
inability to sustain weightbearing.  The examiner noted the 
absence of any constitutional signs of arthritis on 
examination.  X-ray studies of the left foot were normal, 
without any evidence of fracture or arthritis.  

The examiner concluded both that the functional limitation 
resulting from the left foot disorder was moderate, and that 
the left foot pain rendered the appellant unable to function.  
The examiner lastly stated that "[t]this veteran is 
currently unemployed since 1984 and if he wanted to work, he 
could not work, as he states, because of the constant pain in 
his foot."

The veteran attended a VA fee basis examination in March 
2005.  He reported experiencing left foot pain and stiffness 
at rest, and left foot pain and weakness with walking.  He 
denied any functional impairment associated with the left 
foot.  Physical examination showed that his gait was normal.  
His feet did not show any signs of abnormal weight bearing,  
The examiner noted that the veteran required a cane for 
ambulation.  The veteran demonstrated painful foot motion, 
without any limitation as to standing or walking.  The 
examiner noted that the veteran did not require any shoe 
support.  The examiner concluded that the veteran experienced 
moderate limitation with respect to his occupational and 
daily activities.

In several statements on file the veteran contends that he 
experiences occasional aches and cramps in his feet, as well 
as limping, pain and giving way.

Analysis

The RO has evaluated the veteran's residuals of a left foot 
fracture as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Under that diagnostic code, a moderate 
foot injury warrants a 10 percent evaluation, and a 
moderately severe foot injury warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Alternatively, a 10 percent evaluation is warranted for 
moderate malunion or nonunion of the tarsal or metatarsal 
bones, and a 20 percent evaluation is warranted for 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  

The medical evidence on file shows that the veteran has 
painful left foot motion that is productive of, at most, a 
mild limp, without evidence of any abnormal weight bearing.  
His complaints of foot stiffness and possible arthritis are 
not objectively supported by clinical examination.  While he 
contends that certain persons (presumably physicians) have 
told him that arthritis is present in the left foot, X-ray 
studies of the foot are negative for any abnormalities, and 
the December 2000 examiner noted the absence of any clinical 
symptoms of arthritis.  The Board points out that as a 
layperson, the veteran's statements as to medical diagnosis 
do not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  
Moreover, his account of what physicians have purportedly 
told him, filtered as it is through the sensibilities of a 
layperson, also do not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).

The December 2000 examiner noted that the veteran 
demonstrated instability and weakness when placing weight on 
the left foot, but nevertheless noted that the appellant had 
only a mild limp, without the requirement for an assistive 
device.  He further noted that the veteran's left foot did 
not show any evidence of an abnormal weight bearing pattern.  
The veteran also maintained full range of foot motion, 
despite the presence of pain on movement.  The March 2005 
examiner noted the absence of any gait disturbance, in 
addition to the absence of any indication that the veteran 
had an abnormal weight bearing pattern.  Both examiners 
concluded that, even when the complaints of left foot pain, 
instability and weakness were considered, the veteran had 
only a moderate level of functional impairment associated 
with the left foot disorder. 

Given the veteran's full range of left foot motion, the 
absence of any underlying pathology on X-ray studies to 
account for his reported symptoms, and the presence of at 
most a slight gait disturbance, and even considering any 
functional loss due to pain, weakness, or instability, the 
Board finds that the evidence does not even remotely suggest 
the presence of moderately severe left foot injury in the 
veteran.  Hence, a rating higher than 10 percent under 
Diagnostic Code 5284 is not warranted.

While the veteran sustained a tarsonavicular fracture in 
service, X-ray studies are negative for any evident 
residuals.  The Board consequently also finds that a rating 
higher than 10 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5283, for moderately severe malunion or nonunion of the 
tarsal or metatarsal bones, is not warranted.

The representative argues that the veteran should receive a 
20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5272 (2004), for ankylosis of the subastragalar or 
tarsal joint in poor weight-bearing position.  The Board 
points out, however, that the fracture sustained in service 
was limited to the tarsonavicular articulation.  Further, 
neither the veteran's foot nor his ankle is ankylosed.  The 
above diagnostic code is therefore not for application.  
Additionally, as the veteran's service connected foot 
fracture residuals do not involve the ankle, Diagnostic Codes 
5271 or 5273, pertaining to, respectively, limitation of 
ankle motion and malunion of the os calcis or astragalus, are 
not applicable.  In any event the veteran retains a full 
range of left ankle motion.

In sum, the evidence shows that the veteran's left foot 
retains full motion, despite complaints of pain, weakness, 
and instability, with no other objective evidence suggesting 
more than moderate functional impairment.  While the 
representative has requested the assignment of a separate 
rating for the "left foot condition" under Esteban v. 
Brown, 6 Vet. App. 259 (1994), the representative did not 
explain precisely which "left foot condition" warrants a 
separate rating, nor is it otherwise apparent to the Board.  
The preponderance of the evidence is therefore against the 
veteran's claim.  The claim for an initial rating in excess 
of 10 percent for residuals of a left foot fracture is 
denied.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran reported to his December 2000 examining physician 
that he has not worked since 1984 on account of his service-
connected left foot disorder.  The December 2000 examiner 
inconsistently concluded both that the left foot disorder 
resulted in moderate functional limitation, and that the left 
foot pain rendered the appellant unable to function.  It is 
unclear whether the December 2000 examiner further intended 
to conclude that the veteran's left foot disorder, alone, 
rendered the appellant unemployable.  In any event, the 
examiner's conclusion concerning an inability to function is 
unsupported by the clinical findings described at both the 
December 2000 and March 2005 examinations.  In particular, 
the veteran demonstrated only a mild limp in December 2000 
without any other evidence of abnormal weight bearing, and X-
ray studies reviewed by the examiner showed no evidence of 
any foot pathology.  Moreover, the March 2005 examiner found 
no evidence of any gait disturbance, and concluded, as did 
the December 2000 examiner, that the left foot disorder was 
productive of no more than moderate impairment of function.  
The Board also points out that the veteran has several 
nonservice-connected disorders, including bilateral knee 
replacements, which clearly impact on his employment.  

In addition, the evidence of record does not reflect frequent 
periods of hospitalization because of the left foot disorder, 
or indicate that the manifestations of the disability are 
unusual or exceptional.  The evidence instead shows that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  There simply is no indication in the 
record that the average industrial impairment resulting from 
the left foot disorder would be in excess of that 
contemplated by the assigned evaluation.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board lastly notes that the RO, in granting service 
connection for residuals of a left foot fracture, assigned 
the veteran an effective date for the award of service 
connection of July 24, 2000.  The Board has reviewed the 
evidence of record, but concludes that the veteran's left 
foot disorder has remained no more than 10 percent disabling 
under any applicable rating criteria for the entire period 
from July 24, 2000.  Fenderson.  


ORDER

Entitlement to a rating in excess of 10 percent since July 
24, 2000, for residuals of a left foot fracture is denied.



REMAND

The veteran primarily contends that an altered gait due to 
his left foot disorder caused or chronically worsened his 
bilateral knee disorders, resulting eventually in knee 
replacements.  In June 2005, he explained that his left foot 
gave way on one occasion, causing him to fall onto a cement 
floor.

As noted previously, service medical records show that the 
veteran injured his left foot.  The service medical records 
are entirely silent for any reference to right or left knee 
complaints.  There is no postservice medical evidence of any 
right or left knee problems until 2000, when he reported to 
examining physicians that he underwent total knee 
replacements in 1984 and 1995.  At no point has he described 
to an examining physician any knee injury caused by his left 
foot disorder.  In December 2000, he indicated that he was 
treated for his knee problems in the 1970s by a Dr. Spear or 
Groves.  He indicated that his current primary care physician 
was Dr. Cranes.  At his March 2005 examination he identified 
treatment by a Dr. Philbin.  Unfortunately, the veteran has 
not submitted any private records dating prior to 2000, nor 
has he authorized VA to obtain any such records, including 
records from Drs. Spear, Groves, Cranes, or Philbin.  In 
March 2004, he reported recently undergoing another left knee 
replacement, but did not provide any further information as 
to the facility or physician involved.  In 2005, he explained 
that he could not locate any records from Dr. Groves who 
reportedly had retired. 

The veteran attended a VA fee basis examination in March 
2005.  The examiner explained that he had reviewed the 
December 2000 VA fee basis examination report.  He did not 
indicate reviewing any other records.  Apparently from 
history supplied by the veteran, he learned that the 
appellant underwent total knee replacements in 1985 and 2003.  
The examiner first noted that the veteran's knee problems had 
existed since 1979, but then noted that the knee injuries 
occurred when the veteran injured his left foot in 1956.  The 
examiner recorded the veteran's complaints of left foot pain, 
stiffness and weakness, but noted the absence of any 
functional impairment associated with the foot disorder, and 
noted the absence on physical examination of any abnormal 
weight bearing in the left foot or gait disturbance.  The 
examiner then incorrectly noted that the left foot fracture 
occurred in "1979," and concluded:

The subsequent condition of [bilateral 
knee disorder] took place on knee pain 
progressed surgery in 1984 diagnosed torn 
cartilage.  The way it occurred 
progression of disease.  The current 
diagnosis is at least as likely as not 
service related because there is evidence 
in the medical record explaining the 
relationship.  The explanation is pain 
from originally injury led to progression 
of disease.

(sic)

The Board finds the examiner's rationale for his conclusion 
unintelligible.  At one point he appears to suggest that the 
knee disorders began in service, and at another point 
suggests instead that the left foot disorder may have 
contributed to the development of bilateral knee disability.  
He did not identify what evidence in the record explained any 
relationship between the left foot and bilateral knee 
disorders.  Given the absence of any suggestion that he 
reviewed all of the evidence of record, as well as the 
moderate clinical findings noted on examinations in December 
2000 and March 2005 as to the level of left foot impairment, 
and given that the basis for the examiner's conclusion is 
unclear, further VA examination of the veteran is warranted.

As to the veteran's mention of past treatment by Drs. Spear, 
Groves, Cranes, and Philbin, the Board points out that the 
Court has held that the duty to assist is not a one-way 
street, and an appellant must do more than passively wait for 
assistance when he has information essential to his claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1990).  With this in mind 
the Board hereby informs the veteran that records from the 
referenced physicians appear to be relevant to his knee 
claims, and that he would be well advised to cooperate in 
securing those records for VA's consideration.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include Drs. Spear, 
Groves, Cranes, and Philbin, any 
facility where he underwent any 
total knee replacement at any time 
since separation from service, who 
may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary 
authorization from the veteran the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
appellant, to include records from 
Drs. Spear, Groves, Cranes, and 
Philbin, and the facility at which 
he underwent left knee surgery in 
2003, which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the appellant and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
schedule the veteran for a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and etiology 
of any right and left knee 
disorders.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  With respect to each right 
and left knee disorder identified, 
the examiner should indicate whether 
it is at least as likely as not 
(i.e. is there a 50/50 chance) that 
any knee disorder is etiologically 
related to service, or if any knee 
disorder was caused or aggravated by 
the residuals of a 1956 left foot 
fracture.  The rationale for all 
opinions expressed should be 
provided.  The claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review.

4.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
report to ensure that it is in 
complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures at once.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not 
granted in full the RO must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).   


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


